Title: The State of the Trade with the Northern Colonies, 1–3 November 1768
From: Franklin, Benjamin
To: 



To the Printer of the London Chronicle.
Sir,
At a time when our disputes with America make the topic of much conversation, it may be agreeable to your Readers to have a clear view of the present state of our trade to and from the Northern Colonies. Such I now send you, being an extract from the Custom House books, (by which that trade from England only, exclusive of Scotland, appears to be far above Two Millions a year) with some remarks made thereon by a judicious Merchant of my acquaintance,  who gives reasons for adding another Million to the computation. Our trade with the Southern Colonies, or West India Islands,  is not included in this account.
The political Reader will make his own reflections on the prudence of our quarrelling with such customers, about an impracticable right of taxing them, when by long experience we have found them ready to give voluntarily, upon requisitions by the Crown, more than we propose to extort from them. I shall only remark, that the greatest part of our manufactures sent them, are superfluities and modes, which they use and follow, because they are the modes of a respected country; and the rest, though more necessary, are such as they can make themselves. If we proceed in measures that must in time make us odious to them, a trade of this kind must fall of course. And as the bulk of the value of our manufactures arises from the value of the provision consumed by our manufacturers while employed in working them, which provision is the produce of the land, and bears a higher price always in manufacturing countries in proportion as the consumer can be better paid for his labour; and as the value of lands depends greatly on the price for which its produce can be sold; this dispute appears to me equally important to the landed as to the trading and manufacturing interests. Unwise men are often most obstinate when they are most in the wrong. Wise men think it no impeachment of their wisdom, or diminution of their honour, when they find they have been mistaken or misled, to rectify what they have done amiss, and change their conduct. This might have been urged to the last Parliament if they had still continued. But we are now in a better situation in that respect: We have a new Parliament, which is a new being, not accountable for the actions of its predecessor, and may therefore more freely take them into consideration. I pray devoutly that their deliberations may, by God’s good providence, be directed to such healing measures, as will be effectual, in strengthening this Empire by a cordial union of its parts, and disappointing the at present highly-rais’d hopes and expectations of our national enemies. The Americans are our brethren. Let us not grudge them the enjoyment of the rights, liberties and privileges that belong to them as Englishmen, or which they have so dearly purchased. Ours are not the less, any more than my sunshine is diminished by what enters the windows of my neighbour. I am, Sir, your humble servant,
F.B.


Exports to the Continent of America from England only, exclusive of Scotland.



1761
  1762
  1763
  1764
  1765


Canada
148,478
4
2
149,539
16
4
251,385
12
6
213,509
14
9
366,573
4
11


Carolina
194,170
14
11
250,132
2
0
305,808
1
6
334,709
11
8
296,732
1
4


Florida



  9,946
3
2
15,004
15
7
19,888
9
8
38,718
14
10


Georgia
23,761
8
10
44,908
19
9
18,338
2
11
29,165
16
9
67,268
5
5


Hudson’s Bay
4,122
2
9
4,393
2
7
3,892
11
2
4,394
5
5
4,631
6
3


New England
247,385
18
3
258,854
19
6
459,764
0
11
451,299
14
7
409,642
7
6


New York
288,046
16
10
238,560
2
1
515,416
12
1
382,341
11
1
330,829
15
8


Nova Scotia
25,071
2
4
16,303
13
4
15,434
17
0
48,211
19
8
14,181
6
5


Pennsylvania
206,199
18
8
284,152
16
0
435,191
14
0
363,368
17
5
327,314
5
3


Virginia and Maryland
417,599
  15
  6
  555,391
  12
  10
  515,192
  10
  6
  383,224
  13
  0
  372,548
  16
  1


1761 amounts to
1,554,836
2
3
1,812,082
17
7
2,535,429
18
2
2,230,022
15
0
  2,228,450
  3
  8














  1762 " "
1,812,082
17
7














  1763 " "
2,535,429
18
2














  1764 " "
2,230,022
15
0














  1765 " "
2,228,450
  3
  8















£.10,360,821
16
8,















  

which is £2,072,164 7s. 4d. per annum on a medium of those 5 years by the Custom-House entries and valuation. But as the New York Merchants proved to their General Assembly in 1764, from original invoices from Great Britain, that for the three preceding years they had imported what they were charged £1,500,000 for, while the above Custom-House account for those 3 years makes it no more than £1,042,023 11s. 0d. and as the Merchants of Pennsylvania at the same time and on the same occasion [for repealing the Stamp Act] proved their imports from Great Britain for said 3 years to be about £1,500,000 also, when the above account of exports makes it no more than £925,544 8s. 8d. we may fairly conclude the exports to said American Colonies was full £3,000,000 per ann. during the above 5 years.
This difference between the London Custom-House account, and those of the Merchants of New York and Pennsylvania, is owing in a great measure to the Scotch Exports being in the latter and not in the former account, which is confined to England only; to the Custom-House of London account still adhering to the same valuation of goods that was made soon after the Revolution,  at which time it began to be preserved; whereas many of them are one third dearer now than they were then; to the premium of Insurance, Factors Commissions, and all other charges attending the packing, shipping, &c. being in the Merchants account, and not in that of the Custom-House; and to erroneous entries made by the Factors in England, they being left to enter more or less, just as they please, of goods they ship not subject to any duty or drawback upon exportation; so that the London Custom-House account serves no other purposes than to shew the sort of goods exported to or imported from every country; and as it is kept upon the same principles or estimates as at the time it commenced, to shew whether your Exports and Imports encrease or decrease upon the whole trade, or to any country in particular.



Imports from the Continent of America to England only, exclusive of Scotland.



1761
1762
1763
1764
1765


Canada
32,079
9
6
26,856
13
5
44,669
9
5
39,034
4
2
46,982
12
3


Carolina
181,695
10
3
282,366
3
6
341,727
12
7
385,918
12
0
293,587
7
8


Florida






294
3
4
684
8
4
2,113
7
7


Georgia
6,522
17
7
14,469
18
4
31,325
9
4
34,183
15
8
53,074
16
7


Hudson’s Bay
12,119
14
5
8,567
10
1
9,272
9
2
10,654
10
1
10,199
17
6


New England
41,733
17
6
74,815
1
1
88,157
1
9
145,819
0
1
141,733
4
11


New York
58,882
6
5
53,988
14
4
53,697
10
4
54,959
18
2
67,020
11
8


Nova Scotia
1,144
6
5
4,312
9
10
32
19
3
164
2
1
1,433
9
4


Pennsylvania
38,091
2
2
38,228
10
2
36,258
18
1
25,148
10
10
26,851
3
1


Virginia and Maryland
  415,709
  10
  9
  642,294
  2
  9
  559,408
  15
  1
  505,671
  9
  9
  461,693
  9
  4


1761 amounts to
787,978
15
0
1,145,899
3
6
1,164,844
8
6
1,202,238
11
2
  1,104,689
  19
11


  1762  ”  ”
1,145,899
3
6














  1763  ”  ”
1,164,844
8
6














  1764  ”  ”
1,202,238
11
2














  1765  ”  ”
1,104,689
  19
  11















£.5,405,650
18
1,















  
which is £1,081,130 3s. 7d ½ per annum on a medium of those five years, by the Custom-House entries of England only, which are exact as to the quantity and sorts of goods, as they all are subject to duties or bounties; but, like the exports, the value of them is estimated upon the rule laid down at the commencement of the Custom-House Ledger of London: which as to naval stores, indigo, dyeing wood, tobacco, &c &c. must be greatly too high, and for beavers and furs of all kinds, and the oil of fish, much too low for the prices those articles bear now, compared with what they did in those days. Thus, upon the face of the Exports and Imports to those colonies, into and from England only, according to these Custom-House accounts, they have an annual balance of near a million against them. And if upon the whole, some being too low and other articles too high, the account of the value of the import is near what it sells for, and the Merchants accounts of the Imports from Great Britain into Pennsylvania and New-York are just, of which there can be no doubt, they being taken from original invoices, and we follow the like proportionate rule for the other colonies, compared with the London Custom-House account, the northern colonies have then an annual ballance against them, upon a medium of those five years, of about two millions of pounds, besides what it may be in Scotland; which they endeavour to pay in ships they sell here, by freights their ships make from the West Indies to Great Britain, by the profit of their circuitous trade with foreign colonies; with Spain, Portugal, Italy, and Africa, from whence come their remittances in silver, gold, bills of exchange, dying wood, &c. But as all their methods of remittance fall short of a sufficiency to make ready pay for the amount of their demand from Great Britain, they are therefore constantly in debt to her, and that too very largely: but for that debt, after six or nine months, they pay by agreement and the custom of the trade, legal interest, which increases the balance against them, so that besides the profits of our trade with them, large sums are drawn from them annually as interest only.

